COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terry Neff and Iron Workers Mid-South Pension Fund,
                            derivatively on behalf of Weatherford International, Ltd. v.
                            Nicholas F. Brady, David J. Butters, William E. Macaulay,
                            Robert B. Millard, and Robert A. Rayne

Appellate case number:      01-18-00170-CV

Trial court case number:    2010-40764

Trial court:                270th District Court of Harris County

      This appeal is stayed pursuant to a suggestion of bankruptcy filed by appellees,
Nicholas F. Brady, David J. Butters, William E. Macaulay, Robert B. Millard, and Robert
A. Rayne, in this Court. See TEX. R. APP. P. 8.1 (notice of bankruptcy); see also 11 U.S.C.
§ 362(a) (automatic stay in bankruptcy).
       Appellees have filed an Unopposed Motion to Withdraw James A. Reeder, Jr. as
Counsel, requesting that Reeder be allowed to withdraw as their attorney and stating that
Michael A. Heidler and Nicholas Shum of Vinson & Elkins, LLP will remain as counsel
for appellees in this matter.
       Appellees’ motion does not comply with Texas Rule of Appellate Procedure 6.5.
The motion does not indicate that it was delivered “in person or mailed,” “both by certified
and by first-class mail,” to appellees at their last known addresses. See TEX. R. APP. P.
6.5(b), (d). Accordingly, the motion is denied without prejudice to refiling the same. See
Springer v. Tummel, No. 13-14-00446-CV, 2016 WL 8919854, at *1 (Tex. App.—Corpus
Christi–Edinburg Dec. 8, 2016, no pet.) (mem. op.) (noting, while case abated due to
bankruptcy, “the only activity in th[e] appeal [was] appellant’s motion to substitute counsel
and motion to withdraw as counsel”).
      It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss____
                    Acting individually  Acting for the Court

Date: ___October 3, 2019____